DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. On pages 4 and 5 of the Applicant’s Arguments, the Applicant asserts that the Examiner has not established that the claims are prima facie obvious over the prior art, because the cited prior art does not teach all of the claimed limitations. Notably, the Applicant points to the fact that the claims provide for a “ready-to-use syringe,” which is not recited in the prior art; the instant specification was consulted to consider the full scope of this limitation. The Applicant defines the “ready-to-use form” as being a form that does not need reconstitution in order to be administered. See paragraph [0006]. Further, based upon the specification, it would appear that a “ready-to-use syringe” can be interpreted as a syringe filled with a form of hyaluronidase that can be immediately administered. See paragraph [0042]. As the prior art provides for a “ready-to-use” form of hyaluronidase, and provides this form in a syringe, the claim limitations have been met. Finally, as indicated in the previous Office Action, Hirch teaches a syringe, which is filled with a “ready-to-use form” of hyaluronidase, wherein the syringe includes 75 U of hyaluronidase. Based upon this interpretation these limitations appear to have been met by the cited prior art. The Applicant has not shown that the claimed limitations provide for any unexpected or improved behaviors, and there is no argument that the claimed limitations provide for any unexpected improvements.
The Applicant further notes that the prior art does not teach the inclusion of the claimed charts. First, as these limitations are optional, the prior art would have explicitly met these limitations if the option was to not include the charts. Second, as discussed in previous Office Actions, the Applicant was directed to MPEP 2111.05. Specifically, it would appear that the printed materials provide for no functional relationship, and merely provide instructions on how to use the claimed product. The Applicant has provided no evidence to support the assertion that the claimed printed materials provide for a functional relationship, as outlined in the cited section of the MPEP.
The Applicant has added new claims, and amended the original independent claim. These changes will be discussed below. No claim is allowed.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirch, et al (Journal of Cosmetic and Laser Therapy, 9, 182-185, 2007) or Li, et al (US Pat. 9,333,244). Hirch indicates that hyaluronidase is commercially produced and sold under the tradename: Vitrase. See page 183, left column, 3rd paragraph. Additionally, throughout the reference Hirch provides for standardized injections of hyaluronidase solutions. Although Hirch does not describe the instructions for used, the instructions are considered nonfunctional descriptive material, wherein no functional relationship has been established. See MPEP 2111.05. The fact that Hirch continually teaches injectable solutions would suggest that the hyaluronidase has been reconstituted with sterile saline or a physiological buffer, and is in a “ready-to-use” form.
Li provides for injectable hyaluronidase compositions that can be provided at the same dosage as that claimed. See column 3, lines 42-60. Li indicates that the composition can be packaged in a syringe, which would suggest that the syringe must be ready-to-use. See column 71, line 1. Like Hirch, Li does not describe the instructions for used, the instructions are considered nonfunctional descriptive material, wherein no functional relationship has been established. See MPEP 2111.05.
Based upon both prior art references, it would appear that any number of dosage forms are either explicitly described, or would be obvious to the ordinary artisan; this would necessarily include multiple dosage forms, as the ordinary artisan would understand that this commercially available product (see Vitrase, above) has a variety of documented uses, wherein multiple dosage forms would provide greater utility than an individual dosage form. See, for example, Li, column 20, lines 40-50; column 71, lines 28-67. As such, providing syringes with varying amounts of the active ingredient (U and U/mL), and providing said syringes with individual dosage forms is either explicitly taught, on obvious to the ordinary artisan.
With respect to claims 1 and 3, both references teach syringes with injectable hyaluronidase, although Li explicitly suggests providing a kit with the hyaluronidase already provided in a syringe. Both references teach the claimed dosage range. Although neither reference teach the functional limitation regarding how hyaluronidase injections affect the fascia, the claimed hyaluronidase appears to be identical to that taught in the prior art. And as such, the hyaluronidase of the prior art must have inherently be capable of the claimed affects. As mentioned above, the instructions are considered nonfunctional descriptive material, wherein no functional relationship has been established. See MPEP 2111.05.
With respect to claim 5, Hirch teaches 75 U, and Li teaches a range that fully encompasses the claimed range.
With respect to claims 6, 9 and 10, although the number of doses are not explicitly mention in the pre-loaded syringes of Li, there is nothing non-obvious about providing additional doses in a syringe that is known to be reusable.
With respect to claims 7 and 8, Li teaches that the composition can be lyophilized and can be reconstituted with a medium prior to administration. See column 50, lines 52 and 53. As discussed above, both references provide for dosing that is consistent with the claimed range.
With respect to claims 11 and 14, see the rejection of claim 1. Additionally, Li teaches hyaluronidase provided at a concentration of 75 U/mL. See column 3, line 56.
With respect to claim 12, as discussed above, the Li discusses loading multiple doses into an individual syringe.
With respect to claim 13, as discussed above, the claim limitation provides for non-functional written material. See MPEP 2111.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651